SULLIVAN, Judge,
concurring.
I concur in the substituted opinion upon Rehearing. I would additionally express my view, that, contrary to the position taken by the State upon rehearing, the stipulation with which we are concerned is not one of law. The stipulation is, rather, one with respect to the sole issue which was to be litigated and which was litigated. Stipulations which limit the issues for trial are often entered into for myriad tactical or strategic reasons. It is for this reason that I find the stipulation binding upon the State and it is for this reason that I join the majority in holding that the State preserved no reversible error upon appeal.